


Exhibit 10.25
BorgWarner Inc.
2004 Deferred Compensation Plan
(As amended and Restated Effective January 1, 2009)
ARTICLE 1
PURPOSE, STATUS AND EFFECTIVE DATE
Section 1.1 Purpose of Plan. BorgWarner Inc., a Delaware corporation, adopted
the BorgWarner Inc. 2004 Deferred Compensation Plan (the “Plan”), as set forth
herein, effective July 1, 2004 as a means of rewarding and retaining selected
employees and to provide such individuals the opportunity for capital
accumulation through elective deferrals of compensation.
The Plan is also the successor to, amends and restates, assumes the obligations
of, and replaces the BorgWarner Inc. Executive Deferred Compensation Plan
(formerly named the Borg-Warner Automotive Inc. Deferred Compensation Plan) (the
“Prior Plan”).
The account balances under the Prior Plan were transferred to the Plan as of
July 1, 2004 (or shortly thereafter) and the Plan comprises the sole source of
liability of the Company and of Employers for all obligations under the Prior
Plan. The distribution of a Participant’s Account under the Plan shall be in
complete satisfaction of the Participant’s right to a distribution under the
Prior Plan.
Section 1.2 Status of Plan. The Company has established the Plan as an unfunded
deferred compensation plan for a select group of management and highly
compensated employees within the meaning of sections 201(2), 301(3), and 401(1)
of the Employee Retirement Income Security Act of 1974, as amended. The Plan
shall at all times be administered and interpreted in a manner that is
consistent with such status.
Section 1.3 Effective Date. The effective date of the Plan is July 1, 2004. The
effective date of this amendment and restatement is January 1, 2009, unless
otherwise specified herein.
ARTICLE 2
DEFINITIONS
Under the Plan, when capitalized, the following definitions shall apply:
Section 2.1 Account shall mean the bookkeeping account for a Participant that is
established and maintained to record the Participant’s interest under the Plan.
The balance posted to the record of the Account of a Participant shall consist
of the sum of the Participant’s balance transferred from the Prior Plan (if any)
and Deferrals, adjusted for earnings, losses, appreciation, depreciation,
distributions, expenses, and other charges made against the Account pursuant to
Article 6.
Section 2.2 Administrative Committee shall mean the administrative committee of
the Company appointed by the Board of Directors to administer the Plan, with the
powers set forth in Article 9 and as elsewhere provided in the Plan, other than
those powers that the Board of Directors has reserved for itself.
Section 2.3 Beneficiary shall mean the person or persons or entity designated by
the Participant to receive the balance of the Participant’s Account in the event
of the Participant’s death. The designation may be in favor of one or more
Beneficiaries, may include contingent as well as primary designations and named
or unnamed trustees under any will or trust agreement, may apportion the
benefits payable in any manner among the Beneficiaries; provided, however, that
a married Participant’s primary Beneficiary shall be at all times, while the
Participant is married, the Participant’s current spouse unless the spouse
consents in writing, properly notarized or witnessed by a member of the
Administrative Committee or its delegatee, to the naming by the Participant of
someone other than the spouse as a primary Beneficiary, and the consent
acknowledges the financial effect of the waiver and further acknowledges the
nonspouse beneficiary(ies), class of beneficiaries or contingent
beneficiary(ies) and the specific form of payment, if any, chosen by the
Participant. A Participant’s designation of one or more Beneficiaries shall be
made in writing in a manner designated by the Administrative Committee and shall
not be effective until received by the Administrative Committee. If a
Participant who is unmarried at the time of his or her death fails to properly
designate a Beneficiary or if the designated beneficiaries of such unmarried
Participant shall have predeceased the

1

--------------------------------------------------------------------------------




Participant, the Participant’s estate shall be the Beneficiary. If a married
Participant’s spouse has validly consented to the designation of a
Beneficiary(ies) other than such spouse and such designated beneficiaries shall
have predeceased the Participant, the Participant’s spouse shall be the
Beneficiary.
Subject to the provisions of the preceding paragraph requiring spousal consent
to a married Participant’s designation of a Beneficiary other than such
Participant’s spouse, a Participant may change his or her Beneficiary without
the consent of any Beneficiary by similar instrument in accordance with rules
and procedures established by the Administrative Committee. The beneficiary
designation form received and acknowledged most recently by the Administrative
Committee shall control as of any date. If concurrent Beneficiaries are named
without specifying the proportion of benefits due each, distribution shall be
made in equal shares to those Beneficiaries.
Section 2.4 Board of Directors shall mean the Board of Directors, as constituted
from time to time, of BorgWarner Inc. If the Board of Directors has delegated
any of its authority under the Plan to a committee or to an individual, the term
“Board of Directors” shall also include such committee or individual.
Section 2.5 BW Stock Unit shall mean a measure of participation under the Plan
which has a value based on Common Stock. Each BW Stock Unit credited to a
Participant’s Account represents an obligation of the Company or relevant
Employer to make a payment of cash equal to the fair market value of a share of
Common Stock to such Participant at such time as the Participant’s Account shall
become distributable to him or her under the terms of the Plan. In the event of
any Company stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, the number of BW Stock Units
credited to Participants’ Accounts under the Plan shall be appropriately
adjusted by the Board of Directors. The decision of the Board of Directors
regarding any adjustment shall be final, binding, and conclusive.
Section 2.6 Business Day shall mean a day on which the New York Stock Exchange
is open for trading.
Section 2.7 Change in Control shall mean the happening of any of the following
events:
A. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act )(a “Person “) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of either (i) the total fair market value of the stock
of the Company (the “Outstanding Company Stock”) or (ii) the total voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Section 2.7, the
following acquisitions shall not constitute a Change in Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company,
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(z) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (D) of this Section 2.7; or
B. A majority of the members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date or appointment or election; or
C. Any Person acquires (or has acquired) during the 12-month period ending on
the date of the most recent acquisition by such Person, ownership of 30 percent
or more of the Outstanding Company Voting Securities.
D. Any Person acquires (or has acquired) during the 12-month period ending on
the date of the most recent acquisition by such Person assets from the Company
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets, excluding however, acquisitions by (i) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to such shareholder’s stock of the Company; (ii) an entity,
50% of more of the total value or total voting power of which is owned directly
or indirectly by the Company; (iii) a Person that owns directly or indirectly,
50% or more of the Outstanding Company Stock or Outstanding Company Voting
Securities, or an entity, at least 50% of the total value or voting power of
which is owned directly or indirectly by a Person described in clause (iii) of
this paragraph.
Section 2.8 Claimant shall mean the Participant or Beneficiary or his or her
representative submitting a claim for benefits under the Plan.

2

--------------------------------------------------------------------------------




Section 2.9 Code shall mean the Internal Revenue Code of 1986, as amended, or as
it may be amended from time to time.
Section 2.10 Common Stock shall mean common stock, $0.01 par value, of
BorgWarner Inc.
Section 2.11 Company shall mean BorgWarner Inc., a Delaware corporation, and any
successor thereto which continues the Plan.
Section 2.12 Compensation shall mean the definition of compensation for the Plan
Year announced in writing by the Administrative Committee on or before the due
date for the Administrative Committee’s receipt of Participants’ Deferral
Elections for such Plan Year. Unless and until superseded, the definition of
compensation announced by the Administrative Committee for a Plan Year shall
remain in effect for subsequent Plan Years.
Section 2.13 Deferral Election shall mean the election or elections filed by the
Participant with the Company to defer Compensation under the Plan.
Section 2.14 Deferrals shall mean the amounts credited to a Participant’s
Deferrals Account as Deferrals pursuant to the Participant’s Deferral Elections.
Section 2.15 Disability shall mean, with reference to a Participant: (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Participant’s employer. Additionally, a Participant will be disabled if
determined to be totally disabled by the Social Security Administration or if
determined to be disabled in accordance with a disability insurance program,
provided that the definition of disability applied under such disability
insurance program complies with the requirements of this definition.
Section 2.16 Effective Date shall mean the date set forth in Section 1.3.
Section 2.17 Eligible Employee shall mean an Employee who satisfies the
requirements for eligibility under Article 3 of the Plan.
Section 2.18 Employee shall mean any common law employee of the Company or a
subsidiary who is expressly designated as an employee. Any person who is not
expressly designated as an employee by the Company (or by the subsidiary of the
Company for whom the person performs services) shall not be an Employee for
purposes of the Plan, notwithstanding that such person may be later determined
by the Internal Revenue Service or by a court of competent jurisdiction to be a
common law employee.
Section 2.19 Employer shall mean, with respect to any Participant, the Company
or, if applicable, a subsidiary of the Company (that is participating in the
Plan with the consent of the Board of Directors) that employs such Participant.
Section 2.20 ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
Section 2.21 Investment Option shall mean a security, mutual fund, common or
collective trust, insurance company pooled separate account, or other benchmark
for measuring the income, gain or loss recorded for a Participant’s Account.
Section 2.22 Participant shall mean an Employee who satisfies the eligibility
and participation criteria in Article 3 and shall include an Employee whose
account balance under the Prior Plan has been transferred to this Plan.
Section 2.23 Plan shall mean this BorgWarner Inc. 2004 Deferred Compensation
Plan, as herein set out or as duly amended, which is the successor to and which
amends and restates, the BorgWarner Inc. Executive Deferred Compensation Plan
(formerly known as the Borg-Warner Automotive, Inc. Executive Deferred
Compensation Plan).
Section 2.24 Plan Year shall mean the calendar year, except that the initial
Plan Year shall commence on July 1, 2004.
Section 2.25 Pre-2005 Account Balance shall mean the Deferrals credited to a
Participant’s Account for Plan Years ending prior to January 1, 2005, and
earnings thereon.
Section 2.26 Post-2004 Account Balance shall mean the Deferrals credited to a
Participant’s Account for Plan Years beginning on or after January 1, 2005, and
earnings thereon.

3

--------------------------------------------------------------------------------




Section 2.27 Retirement shall mean the Participant’s termination of employment
with the Company and all Employers (i) on or after the last day of the calendar
month coincident with or immediately following the day on which the Participant
attains age 65, or (ii) age 60 if the Participant has been credited with at
least 15 years of service as determined under the RSP.
Section 2.28 RSP shall mean the BorgWarner, Inc. Retirement Savings Plan.
Section 2.29 Scheduled Withdrawal shall mean a distribution of all or a portion
of the Deferrals credited to a Participant’s Account in the year elected by the
Participant for such distribution.
Section 2.30 Unforeseeable Emergency The term “Unforeseeable Emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond
the control of the Participant. The types of events which may qualify as an
Unforeseeable Emergency may be limited by the Committee.
Section 2.31 Unforeseeable Emergency Withdrawal shall mean a distribution of all
or a portion of a Participant’s Account by reason of Unforeseeable Emergency.
In addition, other capitalized terms set forth in the Plan shall have the
meanings first ascribed to them.
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
Section 3.1 Eligibility.
A. Participation in the Plan is limited to Employees who are expressly selected
for Plan participation by the Board of Directors.
B. In lieu of expressly selecting Employees for Plan participation, the Board of
Directors may establish eligibility criteria providing for the participation of
all Employees who satisfy such criteria.
C. The Board of Directors may adopt, amend or abolish a Participant’s selection
for eligibility or eligibility criteria under Sections A and B hereof at any
time, and for any reason, by resolution, which resolutions shall be attached to
the copy of the Plan maintained by the Company and shall be effective as of the
date specified therein, or if later, the date submitted to the Company.
Section 3.2 Participation. A Participant shall continue to participate in the
Plan with respect to amounts credited to his or her Account until: (i) the
Participant ceases to satisfy any of the eligibility criteria for participation
under Section 3.1, and (ii) there has been a complete distribution of the
Participant’s Account.
ARTICLE 4
CONTRIBUTIONS AND CREDITS
Section 4.1 Deferrals — Plan Years Beginning on or after January 1, 2005 and
prior to January 1, 2009.
A.
1. A Participant may elect to make Deferrals to his or her Account for
Compensation otherwise payable with respect to a Plan Year beginning on or after
January 1, 2005 and prior to January 1, 2009 by timely making a Deferral
Election, in such manner as the Administrative Committee shall prescribe, on or
before the due date established by the Administrative Committee for the Plan
Year for which the Deferral Election is being made. Except as provided in
paragraph 3 of this subsection A, such due date shall be no later than the
December 31 of the Plan Year prior to the Plan Year for which the Compensation
would otherwise be payable.
2. Subject to Section 4.1(A)(1), the Administrative Committee may provide for
separate Deferral Elections and due dates for the various elements of
Compensation, such as base salary and bonuses.

4

--------------------------------------------------------------------------------




3. A Participant who first becomes eligible for participation in the Plan after
January 1 of a Plan Year (including all Participants for the initial Plan Year),
who wishes to make Deferrals to his or her Account for such Plan Year shall
execute and file with the Administrative Committee a Deferral Election within
30 days after the date on which such Participant first becomes eligible to
participate in the Plan. Such election shall only be effective with respect to
Compensation for services performed after the Deferral Election.
4. Only one Deferral Election for each element of Compensation may be made with
respect to the Compensation to be earned in a single Plan Year. Any Participant
who fails to timely execute and file a Deferral Election with the Administrative
Committee for a Plan Year shall not be permitted to make Deferrals for such Plan
Year.
5. The Administrative Committee may establish separate minimum deferral amounts
(expressed as a whole percentage of Compensation) for the deferral of each
element of Compensation. Unless otherwise provided by the Board of Directors,
for any Plan Year, the maximum amount of a Participant’s Deferral Election for
base salary shall be 20% of the Participant’s base salary and the maximum amount
of a Participant’s Deferral Election for his or her annual bonus shall be 100%
of the annual bonus (if any bonus is paid). A Deferral Election shall direct the
Company or the Employer to reduce the Participant’s Compensation (or the element
thereof) by the whole percentage specified by the Participant in the Deferral
Election.
6. The amount specified by the Participant in the Deferral Election cannot
reduce the Participant’s current Compensation for such Plan Year below the
amount necessary to satisfy any applicable taxes and withholdings required by
law, as determined by the Administrative Committee.
7. The Deferral Election of a Participant for base salary shall continue in
effect for each Plan Year following the effective date of the Deferral Election
until the first to occur of the following: (i) a new Deferral Election for base
salary becomes effective, (ii) the Participant revokes the Deferral Election, or
(iii) the Participant terminates employment with the Company and all Employers.
The Participant may make a new Deferral Election for base salary for subsequent
Plan Years by timely making a new Deferral Election, in such manner as the
Administrative Committee shall prescribe, on or before the due date established
by the Administrative Committee for the Plan Year for which the Deferral
Election is being made (which due date shall not be later than the December 31
that is immediately prior to the Plan Year for which the Deferral Election is
being made).
8. A Deferral Election for Compensation other than base salary shall be
effective only for the Plan Year for which it is made. Once filed with the
Administrative Committee, a Deferral Election for Compensation other than base
salary shall be irrevocable.
9. In making a Deferral Election, a Participant consents to the Employer’s
withholding from his or her currently payable Compensation the amount or amounts
elected and the crediting of such withheld amounts to the Participant’s Account,
as provided in the Plan.
10. A Deferral Election for a Plan Year, whether for base salary, an annual base
or any other element of Compensation, shall be irrevocable for such Plan Year as
of the December 31 that is immediately prior to the Plan Year for which the
Deferral Election is being made.
B. Cancellation of Deferrals. Notwithstanding anything in the foregoing of this
Article to the contrary: (i) the Deferral Election of a Participant who receives
a hardship distribution from a Code section 401(k) plan maintained by the
Participant’s Employer shall be cancelled and such Participant shall be
prohibited from making Deferrals to this Plan for the longer of: (a) such Plan
Year, (b) the period specified by the Code or its regulations for the suspension
of a Participant’s election to make elective deferrals following a hardship
distribution, or (c) the period specified in such Code Section 401(k) Plan for
such suspensions; and (ii) the Deferral Election of a Participant who receives a
an Unforeseeable Emergency Withdrawal from the Plan during a Plan Year from the
Plan shall be cancelled for such Plan Year and such Participant shall prohibited
from making Deferrals to this Plan for the following Plan Year. Upon again
becoming eligible to make a Deferral Election, a Participant who wishes to do so
must make a new Deferral Election for a Plan Year in accordance with the
requirements set forth in Section 4.1(A)(1) hereof and without regard to
Section 4.2(A)(1) hereof.
Section 4.2 Deferrals — Plan Years Beginning on or after January 1, 2009. No
Deferrals shall be accepted or permitted for Compensation for Plan Years
beginning on or after January 1, 2009 or for bonuses payable after December 31,
2008.
ARTICLE 5
VESTING

5

--------------------------------------------------------------------------------




Section 5.1 Deferrals. A Participant shall at all times be 100% vested in
amounts credited to the Participant’s Account.
ARTICLE 6
PARTICIPANT ACCOUNTS; INVESTMENT OPTIONS
Section 6.1 Accounts. The Administrative Committee shall establish an Account
for each Participant to record the Deferrals, distributions, adjustments for
income, gain or loss, forfeitures, and other charges and credits to the Account
under the Plan. The initial Account balance of a Participant who was a Prior
Plan participant and whose Prior Plan account balance was transferred to the
Plan pursuant to Article 1 shall include such transferred balances. In the case
of an Employee who is subject to Section 16 of the Securities Exchange Act of
1934 (“Exchange Act”), (“Section 16 Participant”) amounts credited to such
Participant’s Account from the Prior Plan as BWA Stock Units shall continue to
be credited under the Plan as stock units (renamed herein as BW Stock Units)
until distributed to the Participant pursuant to the terms of the Plan.
Section 6.2 Investment Options. The Company shall offer one or more Investment
Options for measuring the income, gain or loss recorded for a Participant’s
Account and may change Investment Options at any time. Until the Board of
Directors otherwise provides, the Investment Options under the Plan shall
consist of (i) those investment options available to participants under the RSP,
excepting The BorgWarner Inc. Stock Fund, and (ii) for Section 16 Participants
whose Accounts include BWA Stock Units transferred from the Prior Plan, BW Stock
Units.
Section 6.3 Participant Allocations.
A. A Participant shall elect on his or her Deferral Election form or on such
other form or by such other means as may be specified by the Administrative
Committee, one or more Investment Options to which Deferrals to be credited to
the Participant’s Account shall be allocated. A Participant may change the
allocation of future Deferrals among the Investment Options and may change the
allocation of his or her Account balance among the Investment Options as
frequently as permitted by the Administrative Committee under rules and
procedures applicable to all Participants. The Administrative Committee shall
establish and may prospectively change its rules regarding the timing and
frequency of Investment Option elections and may establish minimum amounts or
percentages for allocating Deferrals and transferring Account balances among the
Investment Options.
B. In the event a Participant fails or refuses to make an election allocating
Deferrals credited to his or her Account among the then available Investment
Options, the Administrative Committee shall, in its discretion, either:
(i) reject the Participant’s Deferral Election as incomplete; or (ii) specify
the Investment Option or Investment Options to which the Participant’s Account
shall be allocated and notify the Participant of its selection, which
notification may be the Account statements provided to the Participant.
C. Whenever the Company pays a dividend on its Common Stock, in cash or
property, at a time when a Participant has BW Stock Units credited to his or her
Account,
the Participant shall be credited with a number of additional BW Stock Units
equal to the result of multiplying the number of BW Stock Units in the
Participant’s Account on the dividend record date by the dividend paid on each
share of Common Stock, and then dividing this amount by the price per share of
the Common Stock on the dividend payment date. For this purpose, the price per
share of Common Stock shall be the average of the daily high and low sales
prices quoted on the New York Stock Exchange composite tape for that date. In
the event no trading is reported for the dividend payment date, the price per
share of Common Stock shall be the average of the high and low sales prices of
Common Stock for the Business Day first occurring after the dividend payment
date for which trading for Common Stock is reported on the New York Stock
Exchange composite tape. In the case of any dividend distributable in property
other than Common Stock, the per share value of the dividend shall be the value
determined by the Company for federal income tax reporting purposes.
D. Notwithstanding anything in this Section to the contrary, no Participant
shall be permitted to (i) allocate any Deferrals under the Plan to BW Stock
Units, or (ii) transfer amounts credited to his Account from any other
Investment Option into BW Stock Units. No Section 16 Participant that has BW
Stock Units credited to his or her Account shall be permitted to transfer such
amounts from BW Stock Units to any other Investment Option.
Section 6.4 Adjustment of Accounts. A Participant’s Account balance shall be
adjusted daily, based on the performance of the Investment Options selected or
deemed selected by the Participant, as if the portion of the Participant’s
Account allocated to an Investment Option were actually invested in such
Investment Option and adjusted for other amounts as if such other amounts were
actually charged or credited to an actual Account balance of the Participant.
The Administrative Committee may also charge as an expense against a
Participant’s Account: (i)

6

--------------------------------------------------------------------------------




amounts customarily charged by the sponsor of one or more Investment Funds that
are charged on a per Participant or per transaction basis and not otherwise
charged as an expense of an Investment Option; and (ii) the Administrative
Committee’s and the Company’s own expenses and out-of-pocket fees in
administering the Plan. The Administrative Committee’s allocation of charges and
expenses among Participant Accounts shall be final and conclusive against the
Participants and all other parties.
Section 6.5 Status of Investment Options. The Investment Options offered under
the Plan are for the sole purpose of providing a performance measurement for
adjusting Participants’ Accounts for income, gain or loss. Notwithstanding
anything in this Plan to the contrary, the Company shall not be required to
actually invest monies in any fund designated as an Investment Option, any
decision to so invest shall remain within the complete discretion of the
Company, and any amounts so invested shall remain the property of the Company. A
Participant whose Account consists in whole or in part of BW Stock Units shall
have no rights of a shareholder of Common Stock. Neither the Participant nor his
or her Beneficiary shall have any right, other than the right of an unsecured
general creditor, against the Company or the Participant’s Employer in respect
to the benefits payable, or which may be payable, to the Participant or
Beneficiary under the Plan.
ARTICLE 7
DISTRIBUTION OF BENEFITS
Section 7.1 Distribution Election. A Participant shall make an initial election
to receive a distribution of his or her Deferrals for a Plan Year upon the
occurrence of one of the following:

7

--------------------------------------------------------------------------------




A. Retirement/Disability Distribution. A Participant may elect to receive a
distribution of his or her Deferrals upon the first to occur of the
Participant’s Retirement, or Disability (“Retirement/Disability Distribution”).
A Participant’s election of a Retirement/Disability Distribution shall be
irrevocable.
B. Scheduled Withdrawal. A Participant may elect to receive a distribution of
his or her Deferrals for a Plan Year on a date selected by the Participant
(“Scheduled Withdrawal”) provided, however, that any Scheduled Withdrawal shall
not commence any earlier than five (5) years after the end of the Plan Year in
which the Participant first commenced participation in the Plan, and provided
further, that a Participant shall not receive a Scheduled Withdrawal of any
amounts credited to his or her Account as BW Stock Units. The Administrative
Committee may specify or limit to one or more dates during a year (e.g., the
first day of every month) for which a Participant may elect a Scheduled
Withdrawal. A Participant may elect to receive up to four (4) Scheduled
Withdrawals of up to 100% in the aggregate of the amount credited to his or her
Pre-2005 Account Balance (in increments of 1% or a specified dollar amount, as
permitted by the Administrative Committee), in one or more years specified by
the Participant.
C. Distribution to Beneficiaries. In addition, a Participant shall elect the
form of distribution to be received by his or her Beneficiary in the event of
the Participant’s death prior to a commencement of distributions from his or her
Account.
Section 7.2 Election Deadline. A Participant’s distribution and Beneficiary
distribution election shall be made in such manner as the Administrative
Committee shall prescribe and must be made and shall be irrevocable with respect
to the Deferrals for a Plan Year as of the December 31 immediately prior to the
Plan Year for the Deferrals are made (as of the end of the 30-day period in the
case of a Participant who first becomes eligible after January 1 of a Plan
Year).
Section 7.3 Special Code Section 409A Transition Election. Notwithstanding the
required deadline for the submission of an initial distribution election
described in Section 7.1, the Administrative Committee may, as permitted by Code
Section 409A and related Treasury guidance or Regulations, and subject to such
terms and conditions not inconsistent with the terms and conditions of the Plan
as the Administrative Committee shall prescribe, provide a limited period
beginning January 1, 2008, in which Participants may make new distribution
elections for their Post-2004 Balances (from among those distribution options
offered by the Plan) by submitting a distribution election form, as prescribed
by the Committee, on or before the deadline established by the Committee for
such election, which in no event shall be later than December 31, 2008;
provided, however, no such change in election shall defer any distribution
from the Plan which would otherwise have been made in 2008 nor accelerate any
distribution from the Plan that is payable in 2009 or later into 2008. Any
distribution election made in accordance with the requirements established by
the Committee, pursuant to this section, shall not be treated as a change in the
form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan. The Committee shall interpret all provisions relating
to an election submitted in accordance with this section in a manner that is
consistent with Code Section 409A and related Treasury guidance or Regulations.
If any distribution election submitted in accordance with this section either
(i) relates to payments that a Participant would otherwise receive in 2008, or
(ii) would cause payments to be made in 2008 that are not otherwise payable in
2008, such election shall not be effective. This Section 7.3 shall only apply to
a Participant’s Post-2004 Balance and shall be effective January 1, 2008.
Section 7.4 Other Distributions. In addition,
A. Unscheduled Distributions of Pre-2005 Account Balances. A Participant may
elect to receive an Unscheduled Distribution of up to 100% of his or her
Pre-2005 Account Balance, provided, however, that a Participant shall not be
permitted to receive an Unscheduled Distribution of any amounts credited to his
or her Account as BW Stock Units. An Unscheduled Distribution must be for a
minimum amount of $2,000, and an application for an Unscheduled Distribution
shall be made on such forms or by such means as the Administrative Committee
shall require. An amount equal to 10% of the gross amount of any Unscheduled
Distribution allowed shall be permanently forfeited by the Participant, with the
Participant only receiving a distribution of the net amount thereof. A
Participant shall be permitted to receive one Unscheduled Distribution per Plan
Year. A Participant shall not be permitted to receive an Unscheduled
Distribution with respect to any portion of his or her Post-2004 Account
Balance.
B. Unforeseeable Emergency Distributions. A Participant may request an
Unforeseeable Emergency Distribution. Upon application to and approval by the
Administrative Committee, a Participant shall be permitted an Unforeseeable
Emergency Withdrawal of up to 100% of his or her Account, provided, however,
that a Participant shall not be permitted to receive a Unforeseeable Emergency
Withdrawal of any amounts credited to his or her Account as BW Stock Units. The
amount of any Unforeseeable Emergency Withdrawal shall not exceed the amount

8

--------------------------------------------------------------------------------




determined by the Administrative Committee to be necessary to alleviate such
Unforeseeable Emergency, including any taxes payable by the Participant as a
result of receiving such Unforeseeable Emergency Withdrawal. Prior to approving
an Unforeseeable Emergency Withdrawal, the Administrative Committee shall
require that the Participant submit documentation and proof satisfactory to the
Administrative Committee that an Unforeseeable Emergency has in fact occurred
and that it cannot be relieved by other means. No Participant may receive more
than one Unforeseeable Emergency Withdrawal in any Plan Year. The Deferral
Election of a Participant who has received a Unforeseeable Emergency Withdrawal
during a Plan Year shall be cancelled and such Participant is prohibited from
making Deferrals for the following Plan Year. An application for an
Unforeseeable Emergency Withdrawal shall be made on such forms or by such means
as the Administrative Committee shall require.
C. Change in Control Distribution. Upon the occurrence of a Change in Control, a
Participant shall receive a complete distribution of his or her Account.
Section 7.5 Form of Distributions. Amounts distributed to a Participant from his
or her Account shall be paid in cash as follows:
A. Retirement/Disability Distributions. In the case of a Retirement/Disability
Distribution in either (i) a single sum, or (ii) a distribution in approximately
equal annual installments payable over a period of 5, 10, or 15 years, as
elected by the Participant, with one-fourth (1/4) of each annual installment
paid quarterly, such distribution to be paid (in the case of a single sum) or
commence to be paid (in the case of annual installments) in the first calendar
quarter that begins six (6) months after the calendar quarter in which the
Participant’s Retirement or Disability occurs, with the Participant’s Account
being valued as of the first Business Day of the calendar quarter in which a
distribution is paid. The Account balance of a Participant who fails or refuses
to elect a method of distribution shall be a single sum.
B. Scheduled Withdrawals, Unscheduled Distributions, Change in Control
Distributions. In the case of a Scheduled Withdrawal, an Unscheduled
Distribution, or a Change in Control Distribution, in a single sum in the
calendar quarter that begins after the calendar quarter in which the event
giving rise to the distribution occurs, with the Participant’s Account being
valued as of the first Business Day of the calendar quarter in which the single
sum is paid.
C. Unforeseeable Emergency Withdrawals. In the case of a Unforeseeable Emergency
Withdrawal, in a single sum as soon as administratively possible following its
approval by the Administrative Committee, with the Participant’s Account being
valued as of the date on which the Unforeseeable Emergency Withdrawal is
approved, or if such date is not a Business Day, on the Business Day first
occurring after the date of approval.
Section 7.6 Death Before Commencement of Distributions. If a Participant dies
while an Employee or after Retirement or Disability, but before a distribution
of his or her Account has commenced, the Participant’s entire Account balance
shall be paid to his or her Beneficiary in cash in either (i) a single sum, or
(ii) a distribution in approximately equal annual installments payable over a
period of 5, 10, or 15 years, as elected by the Participant, with one-fourth
(1/4) of each annual installment paid quarterly, such distribution to be paid
(in the case of a single sum) or commence to be paid (in the case of annual
installments) in the calendar quarter that begins after the calendar quarter in
which the Participant’s death occurs, with the Participant’s Account being
valued as of the first Business Day of the calendar quarter in which a
distribution is paid.
Section 7.7 Death After Commencement of Distributions. If a Participant dies
while an Employee and after a distribution of his or her Account under the Plan
has commenced, the Participant’s entire Account balance, including those amounts
not yet distributable, shall continue to be distributed to his or her
Beneficiary in cash under the distribution method elected by the Participant.
Section 7.8 Termination of Employment Prior to Retirement, Death, or Disability.
If a Participant terminates employment with the Company and all Employers prior
to his or her Retirement, death or Disability for any reason, notwithstanding
any distribution election made by the Participant, the Participant’s entire
Account balance shall be paid to the Participant in cash in a single sum in the
first calendar quarter that begins six (6) months after the end of the calendar
quarter in which such termination of employment occurs, with the Participant’s
Account being valued as of the first Business Day of the calendar quarter in
which the single sum is paid.
Section 7.9 Postponement of Scheduled Withdrawal Date by Participant (Pre-2005
Account Balances). A Participant may postpone to a later year the date of a
Scheduled Withdrawal if such change is made in writing (or by such means as the
Administrative Committee shall require) at least one (1) year prior to the date
of distribution specified in the original Scheduled Withdrawal election. No
Scheduled Withdrawal may be postponed more than once. This Section 7.9 shall
only apply to a Participant’s Pre-2005 Account Balance.

9

--------------------------------------------------------------------------------




Section 7.10 Change in Form of Retirement/Disability Distributions (Pre-2005
Account Balances). A Participant may change his or her form of distribution
election for a Retirement/Disability Distribution if such change is made in
writing at least six (6) months prior to the Participant’s Retirement or
Disability. In the event that the Participant’s most recent
Retirement/Disability Distribution election was made within six (6) months of
the Participant’s Retirement or Disability, the next most recent election made
by the Participant at least six (6) months prior to the Participant’s Retirement
or Disability (or if none, the Participant’s initial election) shall be used.
This Section 7.10 shall only apply to a Participant’s Pre-2005 Account Balance.
Section 7.11 Delay of Distributions by the Company.
A. In accordance with and subject to the requirements of Treas. Regs. Sec.
1.409A-2(b)(7)(i) or any successor provision, the Administrative Committee may
delay the distribution of all or part of an amount otherwise payable to a
Participant to the extent that the conversion or distribution would violate the
federal securities laws or other applicable law, provided that the distribution
shall be made at the earliest date at which the Administrative Committee
determines that the making of the distribution will not cause such violation.
B. The Administrative Committee may delay the conversion to cash of BW Stock
Units to the extent that the conversion or distribution would subject the
Participant to a reporting obligation under Section 16(a) of the Exchange Act or
liability under Section 16(b) of the Exchange Act.
C. In accordance with and subject to the requirements of Treas. Regs. Sec.
1.409A-2(b)(7)(ii) or any successor provision, the Administrative Committee may
delay the distribution of an amount otherwise payable to a Participant to the
extent that the distribution would not be deductible by the Employer under
Section 162(m) of the Code.
ARTICLE 8
CLAIMS PROCEDURES
Section 8.1 Generally. A distribution request (also referred to herein as a
claim) shall be made by filing a written request with the Administrative
Committee on a form provided by the Administrative Committee, which shall be
delivered to the Administrative Committee and, in the case of a request for a
Unforeseeable Emergency Withdrawal, be accompanied by such substantiation of the
claim as the Administrative Committee considers necessary and reasonable. If the
claims procedure form made available by the Administrative Committee does not
contain information on where to file the claim, the claim may be submitted to
the human resources office at the site where the Claimant is employed.
Section 8.2 Denied Claims. If a claim is denied in whole or in part, the
Claimant shall receive a written or electronic notice explaining the denial of
the claim within ninety (90) days after the Administrative Committee’s receipt
of the claim. If the Administrative Committee determines that for reasons beyond
its control, a ninety (90) day extension of time is necessary to process the
claim, the Claimant shall be notified in writing of the extension and reason for
the extension within ninety (90) days after the Administrative Committee’s
receipt of the claim. The written extension notification shall also indicate the
date by which the Administrative Committee expects to render a final decision. A
notice of denial of claim shall contain the following: (i) the specific reason
or reasons for the denial; (ii) reference to the specific Plan provisions on
which the denial is based; (iii) a description of any additional materials or
information necessary for such Claimant to perfect the claim and an explanation
of why such material or information is necessary; and (iv) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(c) of ERISA following an adverse determination on review.
Section 8.3 Review of Denied Claims. To request a review of a denied claim, a
Claimant must file a written request for review within sixty (60) days after
receiving written notice of the denial. The Claimant may submit written
comments, documents, records and other relevant information in support of the
claim. A Claimant shall be provided, upon request and without charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim. A document, record, or other information shall be
considered relevant if it: (i) was relied upon in denying the claim; (ii) was
submitted, considered or generated in the course of processing the claim,
regardless of whether it was relied upon; (iii) demonstrates compliance with the
claims procedures process; or (iv) constitutes a statement of Plan policy or
guidance concerning the denied claim.
Section 8.4 Decisions on Reviewed Claims. The Administrative Committee will
notify the Claimant in writing of its decision on the appeal. Such notification
will be in a form designed to be understood by the Claimant. If the claim is
denied in whole or in part on appeal, the notification will also contain:
(i) the specific reason or reasons for the denial; (ii) reference to the
specific Plan provisions on which the determination is based; (iii) a statement
that the

10

--------------------------------------------------------------------------------




Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
(as described in Section 8.3) to the Claimant’s claim for benefits; and (iv) a
statement that the Claimant has a right to bring an action
under section 502(a) of ERISA. Such notification will be given by the
Administrative Committee within sixty (60) days after the complete appeal is
received by the Administrative Committee (or within one hundred twenty
(120) days if the Administrative Committee determines special circumstances
require an extension of time for considering the appeal, and if written notice
of such extension and circumstances is given to the Claimant within the initial
sixty (60) day period). Such written extension notice shall also indicate the
date by which the Administrative Committee expects to render a decision.
Section 8.5 Review Procedures. In reviewing a denied claim, the reviewer shall
take into consideration all comments, documents, records, and other information
submitted by the Claimant in support of the claim, without regard to whether
such information was submitted or considered in the initial determination.
ARTICLE 9
PLAN ADMINISTRATION
Section 9.1 Establishment of the Administrative Committee. The Administrative
Committee shall have the sole responsibility for the administration of the Plan.
The Administrative Committee shall consist of at least three (3) members who
shall be appointed by the Board of Directors and who may also be officers,
directors, or employees of the Company or an Employer. An Administrative
Committee member may resign by written notice to, or may be removed by, the
Board of Directors, which shall appoint a successor to fill any vacancy on the
Administrative Committee, howsoever caused. An Employee’s membership on the
Administrative Committee shall automatically terminate upon such Employee’s
termination of employment with the Company and all Employers.
Section 9.2 Appointment and Duties of the Administrative Committee.
A. The Administrative Committee may delegate its responsibilities hereunder to
one or more persons to serve at the Administrative Committee’s discretion. The
Administrative Committee or its delegatee(s) shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following:
1. To administer and enforce the Plan, including the discretionary and exclusive
authority to interpret the Plan, to make all factual determinations under the
Plan and to resolve questions as between the Company and Participants or
Beneficiaries, including questions which relate to eligibility and distributions
from the Plan, to remedy possible ambiguities, inconsistencies or omissions, and
decisions on claims which shall, subject to the claims procedures under the
Plan, be conclusive and binding upon all persons hereunder, including, without
limitation, Participants, other employees of the Company, Beneficiaries, and
former Participants, and their executors, administrators, conservators, or
heirs;
2. To prescribe procedures to be followed by Participants or Beneficiaries
filing applications for benefits;
3. To prepare and distribute, in such manner as the Administrative Committee
determines to be appropriate, information explaining the Plan;
4. To receive from the Company and from Participants such information as shall
be necessary for the proper administration of the Plan and Trust;
5. To furnish the Company, upon request, such reports with respect to the
administration of the Plan as are reasonable and appropriate;
6. To receive, review and keep on file (as it deems convenient or proper)
reports of the receipts and disbursements under the Plan;
7. To appoint or employ individuals to assist in the administration of the Plan
and any other agents it deems advisable, including legal counsel, third party
administrators (“TPAs”), and such clerical, medical, accounting, auditing,
actuarial and other services as it may require in carrying out the provisions of
the Plan or in connection with any legal claim or proceeding involving the Plan,
to settle, compromise, contest, prosecute or abandon claims in favor of or
against the Plan; and
8. To discharge all other duties set forth herein.
B. The Administrative Committee shall have no power to add to, subtract from or
modify any of the terms of the Plan, or to change or add to any benefits
provided by the Plan, or to waive or fail to apply any requirements of
eligibility under the Plan. No member of the Administrative Committee shall
participate in any action on any matters

11

--------------------------------------------------------------------------------




involving solely his or her own rights or benefits as a Participant under the
Plan, and any such matters shall be determined by the other members of the
Administrative Committee.
Section 9.3 Direction on Payments. The Administrative Committee, or the person
or persons designated by the Administrative Committee, shall review and approve
all distributions from the Plan, including Unforeseeable Emergency Withdrawal
requests.
Section 9.4 Actions by the Administrative Committee. The Administrative
Committee may act at a meeting or by writing without a meeting, by the vote or
assent of a majority of its members. The Administrative Committee may adopt such
by-laws and regulations as it deems desirable for the conduct of its affairs and
the administration of the Plan. A dissenting Administrative Committee member
who, within a reasonable time after he or she has knowledge of any action or
failure to act by the majority, registers his or her dissent in writing
delivered to the other Administrative Committee members shall not be responsible
for any such action or failure to act.
Section 9.5 Expenses of the Administrative Committee. Members of the
Administrative Committee shall not receive compensation from the Plan for those
services they perform as the Administrative Committee members while employed by
the Company. Any and
all necessary expenses related to Plan administration shall be paid by the
Company but may be charged against Plan Accounts.
Section 9.6 Records of the Administrative Committee. The Administrative
Committee shall keep a record of all of its meetings and shall keep all such
books of account, records and other data as may be necessary or desirable in its
judgment for the administration of the Plan. The Administrative Committee may
retain a TPA to perform some or all of its Plan record-keeping functions.
Section 9.7 Information from Participant. The Administrative Committee may
require a Participant to complete and file with the Administrative Committee
written or electronic forms approved by the Administrative Committee, and to
furnish all pertinent information requested by such Administrative Committee.
The Administrative Committee may rely upon all such information so furnished,
including the Participant’s current mailing address.
Section 9.8 Notification of Participant’s Address. Each Participant, retired
Participant and Beneficiary entitled to benefits under the Plan must file with
the Administrative Committee or such other person designated by the
Administrative Committee, in writing, his or her post office address and each
change of post office address. Any communication, statement or notice addressed
to such a person at this latest post office address as filed with the
Administrative Committee will, on deposit in the United States mail with postage
prepaid, be binding upon such person for all purposes of the Plan, and the
Administrative Committee shall not be obliged to search for, or ascertain the
whereabouts of, any such person.
Section 9.9 Indemnification. Members of the Administrative Committee shall be
indemnified by the Company against any and all liabilities arising by reason of
any act or failure to act made in good faith pursuant to the provisions of the
Plan, including expenses reasonably incurred in the defense of any claim
relating thereto. If the Company takes any action to liquidate under
circumstances which require that the Administrative Committee remain in
existence, the Company shall purchase insurance for each member of the
Administrative Committee to cover liability or losses occurring by reason of an
act or omission of any such member, unless the same is determined to be due to
acts of gross negligence or willful misconduct. The expense incurred for such
insurance or indemnification shall be paid by the Company.
ARTICLE 10
AMENDMENT AND TERMINATION
Section 10.1 Amendment and Termination.
A. The Company hereby reserves the right, by written resolution of its Board of
Directors to amend or terminate the Plan at any time, and for any reason,
without the consent of any Participant. No amendment shall impair or curtail the
Employer’s contractual obligations to a Participant for the amount of benefits
accrued prior to the date of any such amendment or termination of the Plan.
B. The Company further reserves the right, whether upon amendment or termination
of the Plan or otherwise, to accelerate the distribution of all or a portion of
a Participant’s Account balance before such distribution would otherwise be
payable, without the consent of the Participant, if (i) the Board of Directors
determines by written resolution that such acceleration of payments would be in
the best interest of the Company, or (ii) the Administrative Committee
determines that a change in the federal tax laws will cause the Participant to
recognize income for

12

--------------------------------------------------------------------------------




federal tax purposes with respect to all or a portion of his or her Account
balance prior to the date on which such portion of the Participant’s Account
would otherwise be distributable.
ARTICLE 11
ADDITIONAL PROVISIONS
Section 11.1 No Contract. Nothing in the Plan shall be deemed to give a
Participant any right to be retained in the employ of the Employer or to
interfere with the Employer’s right to discharge the Participant at any time,
with or without cause.
Section 11.2 Withholdings. The Employer shall withhold from any amount
distributable to a Participant under the Plan any applicable federal, state or
local income or employment taxes or any other amounts required to be withheld by
law. In addition, the Employer may withhold from a Participant’s currently
payable salary, bonus or other compensation any applicable federal, state or
local income or employment taxes that may be due upon the crediting of an amount
to the Participant’s Account.
Section 11.3 Interests Not Transferable. Any amounts to which a Participant or
his or her Beneficiary may become entitled under this Plan are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
garnishment by creditors or encumbrance, and any attempt to do so is void.
Amounts credited to a Participant’s Account are not subject to attachment or
legal process for the debts, contracts, liabilities, engagements or torts of the
Participant or his or her Beneficiary.
Section 11.4 Offset. If, at the time payments or installments of payments are to
be made hereunder, the Participant or Beneficiary or both are indebted or
obligated to the Company, then the remaining payments under the Plan to be made
to the Participant or the Beneficiary or both may, at the discretion of the
Company, be reduced by the amount of the indebtedness or obligation, provided,
however, that an election by the Company not to reduce any such payment or
payments shall not constitute a waiver of its claim for such indebtedness or
obligation or a waiver of its right to make an offset against payments in the
future. This Section 11.4 shall not apply to a Participant’s Post-2004 Account
Balance.
Section 11.5 No Funding.
A. The Plan constitutes a mere promise of the Employer to make payments in
accordance with the terms of the Plan. This Plan does not give any Participant
or his or her Beneficiary any interest, lien, or claim in or against any
specific assets of the Employer. The Participant and his or her Beneficiary
shall have only the rights of
general, unsecured creditors of the Employer with respect to their interests
under the Plan.
B. The Company may, but shall not be required to, establish a grantor trust as a
funding source for its obligations under the Plan. If such a trust is so
established, it shall be the intention of the Company that the trust shall
constitute an unfunded arrangement for purposes of the Plan, such that the Plan
will continue to be an unfunded plan maintained for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees under ERISA. With respect to any Participant, the assets of the trust
so established shall remain subject to the claims of the creditors of the
Participant’s Employer in the event of the Employer’s bankruptcy or insolvency.
Section 11.6 Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provision.
Section 11.7 Gender and Number. Except when otherwise clearly indicated by the
context, when used in the Plan words in any gender shall include any other
gender, and words in the singular shall include the plural, and words in the
plural shall include the singular.
Section 11.8 Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted, and the Company
shall have the right to correct and remedy such questions of illegality or
invalidity by amendment as provided by the Plan.
Section 11.9 Code Section 409A. The Plan is intended to constitute a plan of
deferred compensation that meets the requirements for the deferral of income
taxation under Code Section 409A. It is intended that the provisions of the Plan
comply with Code Section 409A and all provisions of the Plan shall be construed
in a manner consistent with the requirements for avoiding taxes or penalties
under Code Section 409A.

13

--------------------------------------------------------------------------------




A. A Participant’s Retirement or other termination of employment shall not be
deemed to have occurred for purposes of any provision of the Plan providing for
the payment of amounts upon or following a Separation from Service unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of the Plan, references to
a “resignation,” “termination,” “termination of service” or like terms shall
mean Separation from Service.
B. The Plan satisfies the requirement under Code Section 409A with respect to
Post-2004 Account Balances that any distribution of deferred compensation to a
Participant who is a “specified employee” of the Company (within the meaning of
that term under Section 409A(2)(A) of the Code) on account of his or Separation
from Service not be made or provided prior to the earlier of (i) the expiration
of the six-month period measured from the date of the Participant’s Separation
from Service or (ii) the date of the Participant’s death by providing that all
distributions of Post-2004 Account
Balances be distributed in a single sum in the seventh month following the month
in which the Participant’s Separation from Service occurs.
C. No payment or distribution of Post-2005 Account Balances shall be
accelerated, except as permitted under Code Section 409A. Nothing contained
herein shall enable the Committee to accelerate payments because of the
financial condition of the Corporation.
D. To the extent that any provision of this amendment is considered to have
changed the time or form of payment of deferred compensation, for a payment that
is payable in 2009 or later, it is intended that the Code Section 409A
transition rules permitting such changes apply.
Section 11.10 Governing Law. The Plan shall be regulated, construed and
administered in all respects under and by the laws of the State of Michigan,
without regard to its conflict of laws provisions, except when preempted by
federal law.



14